DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on July 26, 2022 has been entered. Claims 44-55 remain pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 44-51 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Faybishenko (US2016/0029957; cited by applicant) in view of Pepin (US2018/0104114; cited in previous office action). 
	Regarding claim 44, Faybishenko discloses a computer-implemented method for monitoring a health condition of an individual (Paragraph [0004], “Embodiments of systems and methods of the present disclosure may enable monitoring of urine content, as well as trend and statistical analysis that can identify slow changes in hydration and kidney function, impending infections, and other potential metabolic and endocrine disease states that, for example, can only be identified with multiple data points”), comprising: 
detecting, using a first sensor of a disposable article, an occurrence of an event, wherein the event corresponds to an excretion of bodily waste (Paragraph [0057], “One or more sensors 96 a-l may be configured to produce a visual indication of one or more analytes contained in the sample produced by the patient in a first interval of time (e.g., a portion of bodily waste produced by the patient)”); 
in response to detecting the occurrence of an event, activating a second sensor of the disposable article, wherein the second sensor is different from the first sensor (Paragraph [0057] discloses multiple sensors & Paragraph [0043], “A camera phone or another wireless transmitter device may be used to capture the color changes of the filter paper or readings of other diagnostic sensors”); 
capturing, using the second sensor, color information associated with the bodily waste (Paragraph [0043], “A camera phone or another wireless transmitter device may be used to capture the color changes of the filter paper or readings of other diagnostic sensors”).
While Faybishenko discloses a camera that can be used to “capture the color changes of the filter paper” and “identify slow changes in hydration and kidney function, impending infections, and other potential metabolic and endocrine disease states” it does not explicitly disclose identifying type of bodily waste from a plurality of predefined types of bodily waste; and providing an output indicative of the identified type of bodily waste.
Pepin discloses identifying type of bodily waste from a plurality of predefined types of bodily waste (Paragraph [0012], “a diaper sensor 12 designed to detect and differentiate between feces and urine in diaper 10. Diaper sensor 12 may include at least one pair of conductive elements 14 and a transmitter 16, a control circuit 18, and a power source 20 forming an electronics module 21”); and providing an output indicative of the identified type of bodily waste (Paragraph [0013], “Transmitter 16 may be configured to wirelessly transmit a signal to a remote device (e.g., a smart phone, a smart watch, a computer, etc.) using one or more wireless communication methods”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faybishenko to incorporate the teachings of Pepin by adding identifying type of bodily waste from a plurality of predefined types of bodily waste; and providing an output indicative of the identified type of bodily waste. Faybishenko discloses a camera that is capable of differentiating between colors to identify potential infections. Pepin discloses using sensor to differentiate between different bodily wastes. One  of ordinary skill in the art would be motivated to use the camera of Faybishenko that can measure color differences to also identify the type of bodily waste similar to Pepin. The advantage, as described by the Applicant in Paragraph [0049], is to “notify a caretaker that an occurrence of an event (urination, bleeding, a bowel movement, menstruation, or combinations thereof) has occurred.” Pepin also describes the advantage of sensors that can differentiate between different bodily fluids in paragraph [0002], “integrated diaper wetness sensors cannot differentiate between solid and liquid waste, which would provide enhanced functionality to caregivers who may have a different response depending on whether an individual has urinated or defecated”.

Regarding claim 45, the combination of Faybishenko and Pepin discloses the method of claim 44. 
Faybishenko further discloses wherein the event comprises urination, bleeding, menstruation, excretion of other bodily fluids, a bowel movement, passing of gas, or any combination thereof (Paragraph [0028], “Diagnostic system 40 may include a sample collection device 42, which may be any suitable device for at least partially collecting a sample (e.g., bodily waste) from a patient, such as urine or any other suitable sample for a diagnostic such as feces, blood, and/or sweat”).  

Regarding claim 46, the combination of Faybishenko and Pepin discloses the method of claim 44. 
Faybishenko further discloses wherein the type of bodily waste comprises urine, blood, other bodily fluids, feces, gas, or any combination thereof (Paragraph [0028], “Diagnostic system 40 may include a sample collection device 42, which may be any suitable device for at least partially collecting a sample (e.g., bodily waste) from a patient, such as urine or any other suitable sample for a diagnostic such as feces, blood, and/or sweat”).    

Regarding claim 47, the combination of Faybishenko and Pepin discloses the method of claim 44. 
Pepin further discloses wherein the first sensor comprises a moisture sensor (Moisture sensor #32), a humidity sensor, or both.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faybishenko to incorporate the teachings of Pepin by adding wherein the first sensor comprises a moisture sensor, a humidity sensor, or both. The advantage of having a first sensor that is a moisture sensor is that it will alert that system that a fluid is present so the second sensor can activate. Only triggering the second sensor after the first sensor detects a fluid, allows for less energy consumption.

Regarding claim 48, the combination of Faybishenko and Pepin discloses the method of claim 44. 
Faybishenko further discloses wherein the second sensor comprises a color sensor, a LED unit, or a combination thereof (Paragraph [0057] discloses multiple sensors & Paragraph [0043], “A camera phone or another wireless transmitter device may be used to capture the color changes of the filter paper or readings of other diagnostic sensors”).

Regarding claim 49, the combination of Faybishenko and Pepin discloses the method of claim 44. 
Faybishenko further discloses wherein capturing color information comprises capturing color information of a portion of the disposable article (Paragraph [0057] discloses multiple sensors & Paragraph [0043], “A camera phone or another wireless transmitter device may be used to capture the color changes of the filter paper or readings of other diagnostic sensors”).  

Regarding claim 50, the combination of Faybishenko and Pepin discloses the method of claim 44. 
Faybishenko further discloses wherein capturing color information comprises capturing color information of the bodily waste (Paragraph [0043], “A camera phone or another wireless transmitter device may be used to capture the color changes of the filter paper or readings of other diagnostic sensors” & the camera would also be capable of detecting the color change of the disposable article caused by the bodily fluid).

	Regarding claim 51, the combination of Faybishenko and Pepin discloses the method of claim 44. 
Faybishenko further discloses detecting, using an electrochemical biosensor corresponding to a third sensor of the disposable article, a level of an analyte in the bodily waste (Paragraph [0071], “For example, the sensors may be configured to detect each of the below when impregnated with the following concentrations of chemical compositions…”); 
based on the level of the analyte in the bodily waste, determining a condition of a plurality of predetermined conditions (Paragraphs [0090]-[0091]); and 
providing an output indicative of the determined condition (Paragraph [0044], “The data acquisition and transmission device may be the smartphone running the application that may download data and recommendations from the online service. The data acquisition and transmission device may display historical data on urine content and potential disease states in the form of charts and also display potential recommendations from the online service to see specialist physicians”).  
Regarding claim 54, the combination of Faybishenko and Pepin discloses the method of claim 44. 
Pepin further discloses wherein the disposable article further comprises an accelerometer (Paragraph [0033], “In some embodiments, diaper sensor 12 may also include an accelerometer 36 operatively connect to control circuit 18, as shown in FIG. 1”) or a gyroscope.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faybishenko to incorporate the teachings of Pepin by adding wherein the disposable article further comprises an accelerometer or a gyroscope. The advantage of an accelerometer, as disclosed by Pepin in paragraph [0033], “accelerometer 36 may be designed to detect changes in the positioning of diaper 10 in response to feces or urine. In some embodiments, control circuit 18 may use the positioning signal from accelerometer 36 to help differentiate between the presence of feces and urine”.

Regarding claim 55, Faybishenko discloses a non-transitory computer-readable storage medium storing one or more programs (Paragraph [0145]), the one or more programs comprising instructions, which when executed by one or more processors of an electronic device having a display, cause the electronic device to: 
detect, using a first sensor of a disposable article, an occurrence of an event, wherein the event corresponds to an excretion of bodily waste (Paragraph [0057], “One or more sensors 96 a-l may be configured to produce a visual indication of one or more analytes contained in the sample produced by the patient in a first interval of time (e.g., a portion of bodily waste produced by the patient)”); 
in response to detecting the occurrence of an event, activate a second sensor of the disposable article, wherein the second sensor is different from the first sensor (Paragraph [0057] discloses multiple sensors & Paragraph [0043], “A camera phone or another wireless transmitter device may be used to capture the color changes of the filter paper or readings of other diagnostic sensors”); 
capture, using the second sensor, color information associated with the bodily waste (Paragraph [0043], “A camera phone or another wireless transmitter device may be used to capture the color changes of the filter paper or readings of other diagnostic sensors”).
While Faybishenko discloses a camera that can be used to “capture the color changes of the filter paper” and “identify slow changes in hydration and kidney function, impending infections, and other potential metabolic and endocrine disease states” it does not explicitly disclose identify type of bodily waste from a plurality of predefined types of bodily waste; and provide an output indicative of the identified type of bodily waste.
Pepin discloses identify type of bodily waste from a plurality of predefined types of bodily waste (Paragraph [0012], “a diaper sensor 12 designed to detect and differentiate between feces and urine in diaper 10. Diaper sensor 12 may include at least one pair of conductive elements 14 and a transmitter 16, a control circuit 18, and a power source 20 forming an electronics module 21”); and provide an output indicative of the identified type of bodily waste (Paragraph [0013], “Transmitter 16 may be configured to wirelessly transmit a signal to a remote device (e.g., a smart phone, a smart watch, a computer, etc.) using one or more wireless communication methods”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faybishenko to incorporate the teachings of Pepin by adding identify type of bodily waste from a plurality of predefined types of bodily waste; and provide an output indicative of the identified type of bodily waste. Faybishenko discloses a camera that is capable of differentiating between colors to identify potential infections. Pepin discloses using sensor to differentiate between different bodily wastes. One  of ordinary skill in the art would be motivated to use the camera of Faybishenko that can measure color differences to also identify the type of bodily waste similar to Pepin. The advantage, as described by the Applicant in Paragraph [0049], is to “notify a caretaker that an occurrence of an event (urination, bleeding, a bowel movement, menstruation, or combinations thereof) has occurred.” Pepin also describes the advantage of sensors that can differentiate between different bodily fluids in paragraph [0002], “integrated diaper wetness sensors cannot differentiate between solid and liquid waste, which would provide enhanced functionality to caregivers who may have a different response depending on whether an individual has urinated or defecated”.

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Faybishenko and Pepin as applied to claim 44 above, and further in view of Stivoric (US2008/0167572; cited by applicant).
Regarding claim 52, the combination of Faybishenko and Pepin discloses the method of claim 44.
The combination does not disclose detecting, using a temperature sensor, a temperature reading; based on the temperature reading, determining a condition of a plurality of predetermined conditions; and providing an output indicative of the determined condition.  
However, Stivoric discloses detecting, using a temperature sensor, a temperature reading (Paragraph [0251], “The system may determine that the wearer has a fever through the use of temperature sensing”); 
based on the temperature reading, determining a condition of a plurality of predetermined conditions (Paragraph [0251], “The system may determine that the wearer has a fever through the use of temperature sensing. It may determine that the diaper is soiled in the same manner. Temperature sensing, as described above, may also provide information as to whether the wearer is too hot or too cold”); and 
providing an output indicative of the determined condition (Paragraph [0251], “The system may determine that the wearer has a fever through the use of temperature sensing. It may determine that the diaper is soiled in the same manner. Temperature sensing, as described above, may also provide information as to whether the wearer is too hot or too cold”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faybishenko and Pepin to incorporate the teachings of Stivoric by adding detecting, using a temperature sensor, a temperature reading; based on the temperature reading, determining a condition of a plurality of predetermined conditions; and providing an output indicative of the determined condition.  The advantage of determining a condition is checking the health of the wearer by determining if they are too hot or too cold.

Regarding claim 53, the combination of Faybishenko and Pepin discloses the method of claim 44.
The combination does not disclose wherein the disposable article further comprises a heart rate monitor.
However, Stivoric discloses wherein the disposable article further comprises a heart rate monitor (Paragraph [0169], “Heart rate indicator 440 provides a measurement of the heart rate of the wearer. Heart rate indicator may be replaced by an indicator that displays one of another type of vital sign status”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Faybishenko and Pepin to incorporate the teachings of Stivoric by adding wherein the disposable article further comprises a heart rate monitor. The advantage of adding a heart rate monitor is to check the health of the wearer by monitoring their heart rate.

Response to Arguments
Applicant's arguments filed on July 26, 2022 have been fully considered.
	Applicant argues on pages 14-15 that, as amended, the abstract and specification overcome the objections. Examiner agrees and the objections have been withdrawn.
	Applicant argues on page 15 that, as amended, claim 51 is not indefinite. Examiner agrees and the 112(b) rejection has been withdrawn.
	Applicant argues on pages 15-17 that the combination of Euliano, Faybishenko, and Stivoric do not teach all the limitations of the independent claims. Examiner agrees and the original 103 rejection has been withdrawn. However, a new 103 rejection over Faybishenko in view of Pepin has been discussed above. Faybishenko discloses a camera that is capable of differentiating between colors to identify potential infections. Pepin discloses using sensor to differentiate between different bodily wastes. One  of ordinary skill in the art would be motivated to use the camera of Faybishenko that can measure color differences to also identify the type of bodily waste similar to Pepin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
US20160095758 (cited by applicant), discloses an incontinence detection device that “provide timely notification regarding when a patient has experienced a void event based upon the status of wetness of his or her brief. In some embodiments, a low-cost wetness sensor is embedded within the brief, and both the brief and the sensor are disposed of at the time of changing.” (Paragraph [0007]). “Special conductive strips can be embedded with the fabric of brief 10 to sense wetness 25 and perform a chemical analysis of urine 658 such as pH 652, glucose 656, ketones, nitrites, or proteins.” (Paragraph [0061]) “In some embodiments, biologic sensors are contained within tag 200 itself. Biologic sensors may include, for example, temperature sensors, pulse oximeters; pH sensors; blood glucose monitors; and urinalysis for proteins, ketones, nitrites, and like indicators.” (Paragraph [0046])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791